Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed May 8, 2020.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed May 8, 202 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barik et al. (US 2018/0314936).

INDEPENDENT:
As per claim 1, Barik teaches a method comprising: 
generating an event frequent pattern using operational records (see Barik, Abstract: “A method of embodiments, as described herein, includes detecting one or more sets of data from one or more sources over one or more networks, and introducing a library to a neural network application to determine optimal point at which to apply frequency scaling”; and [0044]: “In some embodiments, a graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions”); 
integrating topology-based event frequent patterns (see Barik, [0061]: “a first portion may be configured to perform vertex shading and topology generation, a second portion may be configured to perform tessellation and geometry shading, and a third portion may be configured to perform pixel shading or other screen space operations, to produce a rendered image for display”); 
mapping the operational records with an embedding engine (see Barik, [0218]: “Deep learning enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model. Instead, deep neural networks can learn features based on statistical structure or correlation within the input data. The learned features can be provided to a mathematical model that can map detected features to an output. The mathematical model used by the network is generally specialized for the specific task to be performed, and different models will be used to perform different task”); 
predicting incident events (see Barik, [0189]: “using trained model 857, predictions are made as to which of the set of the hardware performance counters are out of range”); and 
receiving labeled patterns to the embedding engine for an active learning cycle (see Barik, [0199]: “the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated”).

As per claim 8, Barik teaches a computer system comprising: 
one or more processors (see Barik, [0044]: “a graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions”), 
one or more computer-readable memories (see Barik, [0047]: “The computing system 100 includes a processing subsystem 101 having one or more processor(s) 102 and a system memory 104 communicating via an interconnection path that may include a memory hub 105”), 
one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (see Barik, [0152]: “Embodiments may be provided, for example, as a computer program product which may include one or more machine-readable media having stored thereon machine-executable instructions that, when executed by one or more machines such as a computer, network of computers, or other electronic devices, may result in the one or more machines carrying out operations in accordance with embodiments described herein”), 
wherein the computer system is capable of performing a method comprising: 
generating an event frequent pattern using operational records (see Barik, Abstract: “A method of embodiments, as described herein, includes detecting one or more sets of data from one or more sources over one or more networks, and introducing a library to a neural network application to determine optimal point at which to apply frequency scaling”; and [0044]: “In some embodiments, a graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions”); 
integrating topology-based event frequent patterns (see Barik, [0061]: “a first portion may be configured to perform vertex shading and topology generation, a second portion may be configured to perform tessellation and geometry shading, and a third portion may be configured to perform pixel shading or other screen space operations, to produce a rendered image for display”); 
mapping the operational records with an embedding engine (see Barik, [0218]: “Deep learning enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model. Instead, deep neural networks can learn features based on statistical structure or correlation within the input data. The learned features can be provided to a mathematical model that can map detected features to an output. The mathematical model used by the network is generally specialized for the specific task to be performed, and different models will be used to perform different task”); 
predicting incident events (see Barik, [0189]: “using trained model 857, predictions are made as to which of the set of the hardware performance counters are out of range”); and 
receiving labeled patterns to the embedding engine for an active learning cycle (see Barik, [0199]: “the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated”).

As per claim 15, Barik teaches a computer program product comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (see Barik, [0047]: “The computing system 100 includes a processing subsystem 101 having one or more processor(s) 102 and a system memory 104 communicating via an interconnection path that may include a memory hub 105”; and [0152]: “Embodiments may be provided, for example, as a computer program product which may include one or more machine-readable media having stored thereon machine-executable instructions that, when executed by one or more machines such as a computer, network of computers, or other electronic devices, may result in the one or more machines carrying out operations in accordance with embodiments described herein”) comprising: 
generating an event frequent pattern using operational records (see Barik, Abstract: “A method of embodiments, as described herein, includes detecting one or more sets of data from one or more sources over one or more networks, and introducing a library to a neural network application to determine optimal point at which to apply frequency scaling”; and [0044]: “In some embodiments, a graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions”); 
integrating topology-based event frequent patterns (see Barik, [0061]: “a first portion may be configured to perform vertex shading and topology generation, a second portion may be configured to perform tessellation and geometry shading, and a third portion may be configured to perform pixel shading or other screen space operations, to produce a rendered image for display”); 
mapping the operational records with an embedding engine (see Barik, [0218]: “Deep learning enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model. Instead, deep neural networks can learn features based on statistical structure or correlation within the input data. The learned features can be provided to a mathematical model that can map detected features to an output. The mathematical model used by the network is generally specialized for the specific task to be performed, and different models will be used to perform different task”); 
predicting incident events (see Barik, [0189]: “using trained model 857, predictions are made as to which of the set of the hardware performance counters are out of range”); and 
receiving labeled patterns to the embedding engine for an active learning cycle (see Barik, [0199]: “the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated”).

DEPENDENT:
As per claims 2, 9, and 16, which respectively depend on claims 1, 8, and 15, Barik teaches further comprising: transmitting unrecognized patterns from the predicted incident events to a subject matter expert (see Barik, [0233]: “Variations on supervised and unsupervised training may also be employed”); and receiving feedback from the subject matter expert as the labeled patterns (see Barik, [0215]: “Recurrent neural networks (RNNs) are a family of feedforward neural networks that include feedback connections between layers. RNNs enable modeling of sequential data by sharing parameter data across different parts of the neural network. The architecture for a RNN includes cycles. The cycles represent the influence of a present value of a variable on its own value at a future time, as at least a portion of the output data from the RNN is used as feedback for processing subsequent input in a sequence. This feature makes RNNs particularly useful for language processing due to the variable nature in which language data can be composed”).
As per claims 3, 10, and 17, which respectively depend on claims 1, 8, and 15, Barik further teaches wherein the event frequent patterns are generated from a same node using an Apriori algorithm (see Barik, [0187]: “In CSR, only non-zero values are stored using (index, value) pairs, while local nodes communicate a set of (index, value) pairs for a block of rows, weight reduction that can be simultaneously performed on another block of rows (which has already been communicated to apriori). This way, in one embodiment, using energy/communication efficiency logic 703, the cost of communication for a set of rows is completely hidden by the computation of the next set of rows”).
As per claims 4, 11, and 18, which respectively depend on claims 1, 8, and 15, Barik further teaches wherein the event frequent patterns are generated from cross nodes using an Apriori-based subgraph frequent pattern mining algorithm (see Barik, [0044]: “In some embodiments, a graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions”; and [0187]: “In CSR, only non-zero values are stored using (index, value) pairs, while local nodes communicate a set of (index, value) pairs for a block of rows, weight reduction that can be simultaneously performed on another block of rows (which has already been communicated to apriori). This way, in one embodiment, using energy/communication efficiency logic 703, the cost of communication for a set of rows is completely hidden by the computation of the next set of rows”).
As per claims 5, 12, and 19, which respectively depend on claims 1, 8, and 15, Barik further teaches wherein the operational records do not contain configuration information (see Barik, [0059]: “the processing cluster array 212 can include logic to execute processing tasks including filtering of video and/or audio data, performing modeling operations, including physics operations, and performing data transformations”; and [0062]: “processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed)”).
As per claims 6, 13, and 20, which respectively depend on claims 1, 8, and 15, Barik further teaches wherein the embedding engine uses a topology-based association embedding engine to map the event frequent patterns from an event embedding and a node embedding to train a model (see Barik, [0199]: “Before a machine learning algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set”).
As per claims 7 and 14, which respectively depend on claims 1 and 8, Barik further teaches wherein the unrecognized patterns include an unlabeled timeseries chart (see Barik, d [0215]: “Recurrent neural networks (RNNs) are a family of feedforward neural networks that include feedback connections between layers. RNNs enable modeling of sequential data by sharing parameter data across different parts of the neural network. The architecture for a RNN includes cycles. The cycles represent the influence of a present value of a variable on its own value at a future time, as at least a portion of the output data from the RNN is used as feedback for processing subsequent input in a sequence”; and [0232]: “Unsupervised learning is a learning method in which the network attempts to train itself using unlabeled data. Thus, for unsupervised learning the training dataset 1502 will include input data without any associated output data. The untrained neural network 1506 can learn groupings within the unlabeled input and can determine how individual inputs are related to the overall dataset. Unsupervised training can be used to generate a self-organizing map, which is a type of trained neural network 1507 capable of performing operations useful in reducing the dimensionality of data. Unsupervised training can also be used to perform anomaly detection, which allows the identification of data points in an input dataset that deviate from the normal patterns of the data”).


Conclusion
6.	For the reasons above, claims 1-20 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443